                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

    YOLANDA C. B., 1                               )
                                                   )
                       Plaintiff,                  )
                                                   )
    vs.                                            )   Civil No. 17-cv-1201-DGW 2
                                                   )
    COMMISSIONER OF SOCIAL                         )
    SECURITY,                                      )
                                                   )
                       Defendant.                  )

                              MEMORANDUM and ORDER

WILKERSON, Magistrate Judge:

          In accordance with 42 U.S.C. § 405(g), the pro se plaintiff seeks judicial

review of the final agency decision denying her application for Disability Insurance

Benefits (DIB) pursuant to 42 U.S.C. § 423.

                                    Procedural History

          Plaintiff applied for DIB in January 2014, alleging a disability onset date of

November 11, 2013.         After holding an evidentiary hearing, an ALJ denied the

application on November 2, 2016.            (Tr. 18-25).     The Appeals Council denied

plaintiff’s request for review, making the ALJ’s decision the final agency decision

subject to judicial review. (Tr. 1). Plaintiff exhausted administrative remedies

and filed a timely complaint with this Court.



1
 Plaintiff’s full name will not be used in this Memorandum and Order due to privacy concerns.
See, Fed. R. Civ. P. 5.2(c) and the Advisory Committee Notes thereto.

2
 This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c). See, Doc. 21.


                                               1
                                     Issue Raised by Plaintiff

          Plaintiff filed a short brief at Doc. 34. She asserts generally that she meets

“the basic standards for disability as explained under the Social Security Act.” She

also asserts, without elaboration, that she has been denied due process as well as

legal representation. 3

                                   Applicable Legal Standards

          To qualify for DIB, a claimant must be disabled within the meaning of the

applicable statutes. Under the Social Security Act, a person is disabled if she has

an “inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not

less than twelve months.” 42 U.S.C. § 423(d)(1)(a).

          To determine whether a plaintiff is disabled, the ALJ considers the following

five questions in order: (1) Is the plaintiff presently unemployed? (2) Does the

plaintiff have a severe impairment? (3) Does the impairment meet or medically

equal one of a list of specific impairments enumerated in the regulations? (4) Is the

plaintiff unable to perform her former occupation? and (5) Is the plaintiff unable to

perform any other work? 20 C.F.R. § 404.1520.

          An affirmative answer at either step 3 or step 5 leads to a finding that the

plaintiff is disabled. A negative answer at any step, other than at step 3, precludes

a finding of disability. The plaintiff bears the burden of proof at steps 1–4. Once

the plaintiff shows an inability to perform past work, the burden then shifts to the


3
    Plaintiff is pro se here, but she was represented by counsel at the agency level.
                                                    2
Commissioner to show the plaintiff’s ability to engage in other work existing in

significant numbers in the national economy. Zurawski v. Halter, 245 F.3d 881,

886 (7th Cir. 2001).

      It is important to recognize that the scope of judicial review is limited. “The

findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive. . . .” 42 U.S.C. § 405(g). Thus, this Court

must determine not whether plaintiff was, in fact, disabled at the relevant time, but

whether the ALJ’s findings were supported by substantial evidence and whether

any errors of law were made. Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539

(7th Cir. 2003).       The Supreme Court defines substantial evidence as “such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal citations

omitted).

      In reviewing for “substantial evidence,” the entire administrative record is

taken into consideration, but this Court does not reweigh evidence, resolve

conflicts, decide questions of credibility, or substitute its own judgment for that of

the ALJ. Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019). However,

while judicial review is deferential, it is not abject; this Court does not act as a

rubber stamp for the Commissioner. See, Parker v. Astrue, 597 F.3d 920, 921

(7th Cir. 2010), and cases cited therein.

                             The Decision of the ALJ

      The ALJ followed the five-step analytical framework described above. She

determined that plaintiff had not worked at the level of substantial gainful activity

                                            3
since the alleged onset date. She was insured for DIB only through June 30, 2015.

The ALJ found that plaintiff had severe impairments of peripheral neuropathy,

degenerative disc disease/right L5 radiculopathy, right shoulder osteoarthritis, and

hypertension.

      In the statement of RFC at Tr. 21, the ALJ found that plaintiff had the RFC

to do light work, limited to no operation of foot controls; no climbing of ladders,

ropes, or scaffolds; no crawling; only occasional climbing of ramps and stairs; only

occasional balancing, stooping, kneeling, and crouching; no work at unprotected

heights or around hazardous machinery; and occasional exposure to pulmonary

irritants. She needed a cane to move about workplace.

      Although the summary of the RFC at Tr. 21 referred to light exertion work,

the decision as a whole makes is clear that the ALJ actually limited plaintiff to

sedentary work. The ALJ gave “great weight” to the opinions of the state agency

consultants who limited her to sedentary work, and the hypothetical question posed

to the VE limited her to sedentary work as well. (Tr. 22, 53).

      Based on the testimony of a vocational expert, the ALJ found that plaintiff

was not able to do her past relevant work as a desk clerk or school bus driver, but

she was not disabled because she was able to do other jobs at the sedentary level

that exist in significant numbers in the national economy.

                             The Evidentiary Record

      The Court has reviewed and considered the entire evidentiary record in

formulating this Memorandum and Order. The following summary of the record

is directed to the points raised by plaintiff.

                                           4
       1.    Agency Forms

       Plaintiff was born in 1974 and was 40 years old on the date last insured.

(Tr. 178).    She said she was disabled because of depression, peripheral

neuropathy, constant pain in her legs, feet, and thighs, falls while walking and

standing, uncontrollable vomiting and nausea, and high blood pressure.            She

stopped working in June 2013 because she had three “stomach surgeries.” She

completed one year of college and a trade school program. (Tr. 181-182).

       2.    Evidentiary Hearing

       Plaintiff was represented by an attorney at the hearing in August 2016. (Tr.

33).

       Plaintiff’s twelve-year-old son lived with her, and she had custody of her

sixteen-year-old daughter for half the year. She also had a twenty-one-year-old

son. She had been on Medicaid since her children were born.        (Tr. 35-37).

       Plaintiff testified that she could not work because she had pain in her neck

from C7 down to both hands, pain in her low back, numbness and tingling and

throbbing, and she lost her balance “constantly.” She took ‘lots” of medication

which made her dizzy and drowsy.         (Tr. 40-42).   She used a cane every day

because she was a fall risk. (Tr. 46).

       She had some abdominal surgeries for polyps in her stomach, uterine

fibroids, and gallbladder removal. The first surgery was in February 2013. (Tr.

37). She still had abdominal pain. (Tr. 50).

       Plaintiff said she did not do much on a daily basis. She stayed in bed a lot.

Her children did the household chores. (Tr. 44-46). She was depressed, which

                                          5
made her not want to be around people. (Tr. 48).

       A vocational expert (VE) also testified. The ALJ asked her a hypothetical

question that comported with the RFC assessment set forth at Tr. 21, except that

the ALJ asked the VE to assume a limitation to sedentary work. The VE testified

that a person with this RFC assessment could not do plaintiff’s past work, but she

could do other jobs at the sedentary exertional level.     The sedentary jobs she

identified (document scanner, circuit board assembler, and packager) were simple,

routine, repetitive jobs and did not require interaction with the public. (Tr. 53-

54).

       3.      Relevant Medical Records

       Plaintiff had surgery to remove uterine fibroids in February 2013. (Tr. 553).

Her gallbladder was removed in June 2013, and her doctor said she “recovered

well.” (Tr. 555).

       In September 2013, an MRI of the lumbar spine showed no disc herniation

or stenosis.     In April 2014, an x-ray of the right shoulder showed mild

osteoarthritis. In July 2014, cervical x-rays were normal. (Tr. 502-505).

       In August 2013, plaintiff’s primary care provider, Dr. Mannan-Hilaly, saw her

for numbness in her feet and nausea. Musculoskeletal exam was normal. (Tr.

525-526). The doctor diagnosed peripheral neuropathy in November 2013. (Tr.

523-524).       At visits through February 2015, the doctor noted normal

musculoskeletal exams except for one visit where her gait was slow secondary to

pain and a note that she used a cane. (Tr. 511-526).

       Dr. Mannan-Hilaly referred plaintiff to Dr. Du, a pain management specialist.

                                          6
She saw him in May 2014, complaining of pain in her right shoulder, low back, and

right leg. On exam, the range of motion of the right shoulder was slightly limited

due to pain. There was tenderness at L5-S1and in the bilateral SI joints. EMG

showed right radiculopathy. Lumbar MRI did not demonstrate disc herniation or

spinal canal stenosis. Dr. Du administered steroid injections in the low back and

right shoulder. Plaintiff reported improvement in June 2014. In July 2014, Dr.

Du noted that she had no tenderness in the cervical spine. Range of motion in the

lumbar spine was increased and straight leg raising was negative.      Sensation,

strength, deep tendon reflexes, and gait were all normal. Right shoulder motion

was normal except for limited abduction. Two weeks later, she complained of neck

pain.    Gait was again normal, as were sensation, strength, and deep tendon

reflexes. (Tr. 422-440).

        In August 2014, Dr. Adrien Feinerman did a consultative exam. Plaintiff

had a cane and said she was unable to walk or stand without it. She said she had

pain in her low back and right shoulder, but she was able to do fine and gross

manipulations without difficulty. Exam showed normal range of motion of the

neck and limited range of motion of the lumbar spine and right shoulder. Motor

strength was normal throughout.     Fine and gross manipulations were normal.

Sensory exam was normal. She would not stand or walk without her cane. (Tr.

456-467).

        Plaintiff was seen by a neurologist at Washington University School of

Medicine in August 2014. Exam showed normal muscle strength except for some

give way weakness of the right deltoid and triceps related to right shoulder pain.

                                        7
There was a pinprick gradient on sensory exam in the upper and lower extremities.

Proprioception (perception or awareness of the position and movement of the body)

was preserved. Her gait was antalgic. The doctor thought her symptoms were

related to small fiber neuropathy. He increased the dosage of Gabapentin. (Tr.

852-854).    A skin biopsy was done in March 2015 because of complaints of

burning pain in the hand and foot.            The result substantiated small fiber

neuropathy. (Tr. 848-849). The dosage of Gabapentin was again increased. (Tr.

842).

        Plaintiff was admitted to the hospital for a hysterectomy in April 2015. She

had “the expected postoperative abdominal pain.” Dr. Mannan-Hilaly examined

her. The examination was unremarkable. (Tr. 678).

        Plaintiff was last insured for DIB as of June 30, 2015.

        She was evaluated in the Neurology Clinic at St. Louis University Hospital in

November 2015 for neuropathy. On exam, sensation was intact to light touch and

pinprick in all four extremities. Motor strength was full. Her gait was normal,

and she was able to heel and toe walk without difficulty. Tandem walking was

stable. Romberg stance and test were stable. (Tr. 813-817).

        4.    State Agency Consultants

        Two state agency consultants assessed plaintiff’s RFC based on a review of

the record. These reviews were done in August 2014 and May 2015. (Tr. 61-63,

75-77). Both concluded that she was capable of a limited range of sedentary work.

                                       Analysis

        The ALJ reasonably concluded that the record supports a conclusion that

                                          8
plaintiff was capable of a limited range of sedentary work as of her date last insured.

Plaintiff does not offer any specific challenge to that conclusion beyond asserting

that she meets the basic standards for disability.

      The ALJ fairly summarized the relevant medical evidence.             The ALJ’s

assessment of plaintiff’s RFC was supported by the opinion of two state agency

consultants. It is proper for the ALJ to rely upon the assessment of a state agency

consultant. Schmidt v. Barnhart, 395 F.3d 737, 745 (7th Cir. 2005); Cass v.

Shalala, 8 F.3d 552, 555 (7th Cir. 1993). “State agency medical and psychological

consultants are highly qualified physicians and psychologists who are experts in

the evaluation of the medical issues in disability claims under the Act.” SSR 96-

6p, 1996 WL 374180, at *2.

      The ALJ properly rejected the opinion of Dr. Mannan-Hilaly that plaintiff

could not do even sedentary work. She rejected this opinion because it conflicted

with the doctor’s own treatment notes and because the doctor assigned deficits that

plaintiff did not even complain of. Dr. Mannan-Hilaly treated plaintiff, but the ALJ

was not required to fully credit the opinion because of that status; “while the

treating physician’s opinion is important, it is not the final word on a claimant’s

disability.” Books v. Chater, 91 F.3d 972, 979 (7th Cir. 1996) (internal citation

omitted).   A treating source’s medical opinion is entitled to controlling weight only

where it is supported by medical findings and is not inconsistent with other

substantial evidence in the record. Brown v. Colvin, 845 F.3d 247, 252 (7th Cir.

2016), citing Clifford v. Apfel, 227 F.3d 863, 870 (7th Cir. 2000). The ALJ is

required only to “minimally articulate” her reasons for accepting or rejecting

                                          9
evidence, a standard which the Seventh Circuit has characterized as “lax.” Berger

v. Astrue, 516 F.3d 539, 545 (7th Cir. 2008); Elder v. Astrue, 529 F.3d 408, 415

(7th Cir. 2008). The ALJ easily met the minimal articulation standard here.

      The Court has carefully reviewed the record and the ALJ’s decision and has

not detected any legal errors.      The medical evidence and the state agency

consultants’ opinions support the conclusion that plaintiff was capable of doing

some sedentary jobs as of her date last insured. Even if reasonable minds could

differ as to whether plaintiff was disabled at the relevant time, the ALJ’s decision

must be affirmed if it is supported by substantial evidence, and the Court cannot

substitute its judgment for that of the ALJ in reviewing for substantial evidence.

Burmester, 920 F.3d at 510; Shideler v. Astrue, 688 F.3d 306, 310 (7th Cir. 2012).

      Plaintiff also asserts that she has been denied due process.

      A person who applies for social security disability benefits has the right to a

hearing before a fair decisionmaker. Keith v. Barnhart, 473 F.3d 782, 787–88

(7th Cir. 2007). That right is violated where “the decisionmaker displayed deep-

seated and unequivocal antagonism that would render fair judgment impossible.”

Spicher v. Berryhill, 898 F.3d 754, 756 (7th Cir. 2018) (internal quotation marks

and citations omitted). There is no indication that the ALJ in this case displayed

such antagonism or was in any way unfair to plaintiff.

      Lastly, plaintiff complains that she was denied legal representation. As the

Court explained in its order denying her motion for appointment of counsel, she

has no statutory or constitutional right to counsel here, she did not demonstrate

that she made a diligent attempt to obtain counsel on her own, and there was

                                         10
nothing before the Court to indicate that she could not coherently present her case.

See, Doc. 12.

                                       Conclusion

      After careful review of the record as a whole, the Court is convinced that the

ALJ committed no errors of law, and that her findings are supported by substantial

evidence. Accordingly, the final decision of the Commissioner of Social Security

denying plaintiff’s application for disability benefits is AFFIRMED.

      The Clerk of Court is directed to enter judgment in favor of defendant.

      IT IS SO ORDERED.

      DATE:     February 21, 2020.




                                      DONALD G. WILKERSON
                                      U.S. MAGISTRATE JUDGE




                                        11
